Name: 2003/418/EC: European Parliament Decision of 8 April 2003 concerning discharge to the Administrative Board of the European Foundation for the Improvement of Living and Working Conditions in respect of the implementation of its budget for the financial year 2001
 Type: Decision
 Subject Matter: budget;  EU institutions and European civil service;  business organisation
 Date Published: 2003-06-16

 Avis juridique important|32003B04182003/418/EC: European Parliament Decision of 8 April 2003 concerning discharge to the Administrative Board of the European Foundation for the Improvement of Living and Working Conditions in respect of the implementation of its budget for the financial year 2001 Official Journal L 148 , 16/06/2003 P. 0089 - 0089 Official Journal 064 E , 12/03/2004 P. 0256 - 0257European Parliament Decisionof 8 April 2003concerning discharge to the Administrative Board of the European Foundation for the Improvement of Living and Working Conditions in respect of the implementation of its budget for the financial year 2001(2003/418/EC)THE EUROPEAN PARLIAMENT,having regard to the Court of Auditors' report on the financial statements of the European Foundation for the Improvement of Living and Working Conditions for the financial year 2001, together with the Foundation's replies(1) (C5-0597/2002),having regard to the Council's recommendation of 7 March 2003 (C5-0089/2003),having regard to the EC Treaty, and in particular Article 276 thereof,having regard to Article 16 of Council Regulation (EEC) No 1365/75(2) as amended by Council Regulation (EEC) No 1947/93(3) and having regard to Article 185 of the Financial Regulation of 25 June 2002(4),having regard to Rule 93a and Annex V of its Rules of Procedure,having regard to the report of the Committee on Budgetary Control and the opinion of the Committee on Employment and Social Affairs (A5-0079/2003),1. Grants discharge to the Administrative Board of the European Foundation for the Improvement of Living and Working Conditions in respect of the implementation of its budget for the financial year 2001;2. Records its comments in the accompanying resolution;3. Instructs its President to forward this decision and the accompanying resolution to the Administrative Board of the European Foundation for the Improvement of Living and Working Conditions, the Council, the Commission, the Court of Justice and the Court of Auditors, and to have them published in the Official Journal of the European Union (L series).The Secretary-GeneralJulian PriestleyThe PresidentPat Cox(1) OJ C 326, 27.12.2002, p. 57.(2) OJ L 139, 30.5.1975, p. 1.(3) OJ L 181, 23.7.1993, p. 13.(4) OJ L 248, 16.9.2002, p. 1.